     2:19-cv-00902-BHH-MHC       Date Filed 09/24/20    Entry Number 89      Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

James Douglas Wolfe,                )
                                    )
                    Plaintiff,      )
                                    )            Civil Action No. 2:19-902-BHH
v.                                  )
                                    )
The North Charleston Police         )                          ORDER
Department, The City of North       )
Charleston, Jerry Jellico, Jennifer )
Butler, Charles Benton, and         )
Robert E. Stone,                    )
                                    )
                    Defendants.     )
________________________________)

        This matter is before the Court upon Plaintiff James Douglas Wolfe’s (“Plaintiff” or

“Wolfe”) action filed pursuant to 42 U.S.C. § 1983. On January 30, 2020, Defendant Robert

E. Stone (“Stone”) filed a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure. In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(d) (D.S.C.), the matter was referred to a United States Magistrate Judge for

preliminary determinations.

        On April 6, 2020, Magistrate Judge Bristow Marchant issued a report and

recommendation (“Report”) outlining the issues and recommending that the Court grant

Defendant Stone’s motion to dismiss. Plaintiff filed objections to the Magistrate Judge’s

Report and Defendant Stone filed a response to Plaintiff’s objections. For the reasons set

forth below, the Court adopts the Magistrate Judge’s Report and overrules Plaintiff’s

objections.

                                STANDARDS OF REVIEW

I.      The Magistrate Judge’s Report
      2:19-cv-00902-BHH-MHC        Date Filed 09/24/20     Entry Number 89        Page 2 of 8




         The Magistrate Judge makes only a recommendation to the Court.                      The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

II.      Federal Rule of Civil Procedure 12(b)(6)

         A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) examines

the legal sufficiency of the facts alleged on the face of a plaintiff's complaint. Edwards v.

City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a Rule 12(b)(6) motion,

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555. The “complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’ ” Iqbal, 556 U.S. at 678

(quoting Twombly, 550 U.S. at 570). A claim is facially plausible when the factual content

allows the court to reasonably infer that the defendant is liable for the misconduct alleged.

Id. When considering a motion to dismiss, the court must accept as true all of the factual

allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). The

                                                2
  2:19-cv-00902-BHH-MHC           Date Filed 09/24/20     Entry Number 89         Page 3 of 8




Supreme Court has explained that “the tenet that a court must accept as true all of the

allegations contained in a complaint is inapplicable to legal conclusions,” and “[t]hreadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do

not suffice.” Twombly, 550 U.S. at 678. “[C]ourts must consider the complaint in its

entirety, as well as other sources courts ordinarily examine when ruling on Rule 12(b)(6)

motions to dismiss, in particular, documents incorporated into the complaint by reference,

and matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues &

Rights, Ltd., 551 U.S. 308, 322 (2007). Thus, in reviewing a motion to dismiss, the Court

may consider documents attached to the complaint, as well as those attached to a motion

to dismiss as long as they are authentic and integral to the complaint, without converting

the motion into one for summary judgment. Philips v. Pitt County Mem. Hosp., 572 F.3d

176, 180 (4th Cir. 2009); see also Fed. R. Civ. P. 10( c) (“A copy of a written instrument

that is an exhibit to a pleading is a part of the pleading for all purposes.”).

                                        DISCUSSION

       According to Plaintiff’s amended complaint, his daughter was injured on March 23,

2016, and was taken to Summerville Medical Center, where doctors discovered that she

suffered from multiple fractures and contacted the North Charleston Police Department.

(ECF No. 55 ¶¶ 8-10.) Plaintiff contends that Defendants Jerry Jellico (“Jellico”) and

Jennifer Butler (“Butler”) of the North Charleston Police Department met with the doctors,

who allegedly stated that Plaintiff’s daughter needed to be transferred to the Medical

University of South Carolina (“MUSC”) for further treatment. (Id. ¶ 11.) Plaintiff admits that

doctors at MUSC discovered that Plaintiff’s daughter was suffering from a fractured

clavicle, fractured fibula, fractured tibia, six fractured ribs, fractured pelvis, intra-oral

                                               3
  2:19-cv-00902-BHH-MHC           Date Filed 09/24/20      Entry Number 89       Page 4 of 8




lacerations, diffuse bruising a brain bleed. (Id. ¶ 12.) According to Plaintiff, Defendants

Jellico and Butler took him into custody, where he “admitted to playfully tossing [his

daughter] on a couch from a distance of several inches, and that [his daughter] had fallen

off the edge of the bed in the course of changing diapers.” (Id. ¶ 13.)

       Plaintiff was arrested for two counts of unlawful conduct towards a child on March

23, 2016, and one count of infliction or allowing infliction of great bodily injury on a child on

April 14, 2016, and he alleges that the arrest warrants for these charges were defective in

a number of particulars. (Id. ¶ 15.) A trial took place on March 19-22, 2018, and Plaintiff

asserts that it became apparent at trial that the two probable cause warrants obtained

material falsehoods and omissions. (Id. ¶ 16.) The jury acquitted Plaintiff of the charges

on March 22, 2018, and Plaintiff initially filed this action on March 25, 2019. In his

amended complaint, filed on January 29, 2020, Plaintiff sues Defendants pursuant to §

1983, alleging with respect to Defendant Stone in particular that he “deliberately or with a

reckless disregard for the truth made material false statements in the March 23, 2016 and

April 11, 2016 affidavits” by indicating that Plaintiff’s admissions were consistent with the

injuries reported by the examining medical personnel. (Id. ¶ 20.) Plaintiff also alleges that

Stone omitted certain material facts from the March 23, 2016 and April 11, 2016 affidavits,

i.e., “[t]hat the injuries to [Plaintiff’s daughter] described therein could not be caused by [

] Wolfe’s ‘admitted’ dropping, tossing, or swaddling of [his daugher]”; “[t]hat they had no

special training or aptitude in the field of medicine that would allow them to determine [ ]

Wolfe’s ‘admitted’ dropping, tossing, or swaddling of [his daughter] could have caused her

injuries”; and “[t]hat Defendant Stone was not present for the March 23, 2016 interview of

Wolfe.” (Id. ¶ 21.)

                                               4
  2:19-cv-00902-BHH-MHC           Date Filed 09/24/20      Entry Number 89        Page 5 of 8




       In his motion to dismiss, Defendant Stone asserts that the only action he took in

connection with this case “was to receive information for the warrant and the affidavit from

investigating officers and present that warrant to the Magistrate for signature. (ECF No.

56 at 2.) Because an oath from an affiant officer supporting a warrant may be based upon

hearsay, as in this case, Stone asserts that Plaintiff’s amended complaint fails to state a

plausible claim against him for violation of Plaintiff’s constitutional rights.

       In response to Stone’s motion, Plaintiff contends that Stone knowingly or recklessly

made false statements in his March 23, 2016 probable cause affidavit, and that the affidavit

bears his signature. (ECF No. 58 at 2.) According to Plaintiff “[t]hese allegations set forth

a plausible cause of action under 42 U.S.C. § 1983.” (Id.; see also ECF No. 60 (stating the

same).) In addition, Plaintiff asserts that even if Stone was unaware of the falsity of the

information provided to him by the other individual Defendants, he can still be held liable

for reckless disregard of the truth, and he can be held jointly and severally liable. (Id.)

       In his Report, the Magistrate Judge set forth the facts and the applicable law and

ultimately agreed with Stone that Plaintiff’s amended complaint fails to state a plausible

claim that Stone’s actions in attesting to the March 23 warrant violated Plaintiff’s

constitutional rights. The Magistrate Judge specifically considered Plaintiff’s allegations

against Stone along with the contents of the March 23 warrant and determined that Plaintiff

failed to show that Stone did not have “reasonably trustworthy information” to believe that

there was probable cause to support the warrant. The Magistrate Judge noted that an

affiant officer may support the facts set forth in a warrant with hearsay statements of other

officers, and that “Plaintiff’s own allegations establish that the information Stone set forth

in the affidavit was based on what he had been told by the investigating officers.” (ECF No.

                                               5
  2:19-cv-00902-BHH-MHC            Date Filed 09/24/20     Entry Number 89        Page 6 of 8




59 at 6.) The Magistrate Judge further explained: “The fact (as alleged by Plaintiff in his

Amended Complaint) that medical experts later testified at his trial that his actions could

not have caused the child’s injuries, does not negate a finding of probable cause by the

charging officer (Stone), who had been advised by the investigating officers of their findings

(including severe injuries that had been suffered by the child), and implicating the Plaintiff.”

(Id. (citations omitted)) Finally, the Magistrate Judge explained that Plaintiff’s own exhibits

establish that he was indicted by a grand jury on these charges prior to his trial, and the

indictment by the grand jury itself establishes probable cause for his arrest, thereby

defeating Plaintiff’s claim against Stone. (Id. at 7 (citing cases in support).) The Magistrate

Judge also noted that Plaintiff’s amended complaint does not set forth any allegations of

alleged impropriety with respect to the grand jury indictment.

       Plaintiff filed objections to the Magistrate Judge’s Report, first asserting that the

Magistrate Judge’s summary of the background omits analysis of the trial testimony of

Defendants Jellico and Benton. Importantly, however, nowhere does Plaintiff explain why

or how this trial testimony would impact the Magistrate Judge’s findings as to Plaintiff’s

claims against Defendant Stone. Plaintiff also objects that the Magistrate Judge ignored

the remaining Defendants’ roles as co-authors of the offending probable cause affidavits,

but Plaintiff still does not point to any facts to show, or give rise to any “plausible” inference

that Stone had any reason to doubt the information provided to him by the investigating and

arresting officers, much less to show that Stone had any reason to doubt the existence of

probable cause. In all, the Court finds no merit to these objections.

       In his objections, Plaintiff asserts that the Magistrate Judge incorrectly asserts that

Plaintiff and Ashley Stanley took Plaintiff’s daughter to the hospital when it was only Ashley

                                                6
  2:19-cv-00902-BHH-MHC           Date Filed 09/24/20     Entry Number 89       Page 7 of 8




Stanley who took her. Plaintiff does not explain how this fact would alter the Magistrate

Judge’s analysis as to the plausibility of Plaintiff’s claim against Defendant Stone, and the

Court finds no merit to this objection.

       Next, Plaintiff asserts in a conclusory fashion that while a probable cause affidavit

may be supported by false statements, it may not be supported by false statements. Here

again, however, Plaintiff does not point to any facts to give rise to a plausible inference that

Defendant Stone had any reason to doubt the facts presented to him by the investigating

officers. The Court finds no merit to this objection.

       For the first time, Plaintiff also contends in his objections that “[t]he only reasonable

inference from the trial testimony is that Defendants provided false testimony at the grand

jury presentment of Wolfe.” (ECF No. 60 at 4.) Notably, as the Magistrate Judge properly

noted, Plaintiff’s amended complaint makes no reference to the grand jury proceedings,

much less any allegation concerning alleged impropriety or misconduct before the grand

jury. Plaintiff’s objection regarding the grand jury proceedings simply present conjecture

and speculation regarding alleged false testimony, and the Court finds no merit to this

objection.

       Next, Plaintiff asserts that the Magistrate Judge did not properly apply the Rule

12(b)(6) standard. Plaintiff contends that the amended complaint alleges that Stone

knowingly or recklessly made false statements in the March 2016 affidavit and that the

affidavit bears his signature. According to Plaintiff, these allegations state a plausible

claim, but the Court is not convinced by Plaintiff’s argument. Stated plainly, Plaintiff’s mere

conclusory statements are insufficient to state a plausible claim against Stone because

Plaintiff’s amended complaint does not contain sufficient factual allegations to show that

                                               7
  2:19-cv-00902-BHH-MHC          Date Filed 09/24/20    Entry Number 89        Page 8 of 8




Stone–who did not offer his own testimony for the affidavit but instead relied upon hearsay

information from other officers (as the law permits)–had any reason to doubt the facts

presented to him by the investigating and arresting officers. The Court overrules this

objection.

       Lastly, Plaintiff objects to the Magistrate Judge’s failure to give Plaintiff leave to

amend the complaint. The Court finds no merit to this objection, however, as Plaintiff has

already been given the right to amend his complaint and nowhere does Plaintiff set forth

any facts to support the filing of another amended complaint in this action.

       In summary, the Court finds that the Magistrate Judge fairly summarized the relevant

facts and applied the correct principles of law, and the Court agrees with the Magistrate

Judge that Plaintiff’s amended complaint fails to state a plausible claim for relief against

Defendant Stone pursuant to § 1983.

                                      CONCLUSION

       Based on the foregoing, the Court adopts and specifically incorporates the

Magistrate Judge’s Report (ECF No. 59); the Court overrules Plaintiff’s objections (ECF No.

60); and the Court grants Defendant Stone’s motion to dismiss (ECF No. 56) and dismisses

him as a party Defendant in this case.

       IT IS SO ORDERED.

                                                 /s/Bruce H. Hendricks
                                                 The Honorable Bruce Howe Hendricks
                                                 United States District Judge
September 24, 2020
Charleston, South Carolina




                                             8
